EXHIBIT 99.1 Press Release For Immediate Release Contact:Bruce Walsh, Senior Vice-President and Chief Financial Officer (401) 847-5500 Newport Bancorp, Inc. Reports 2009 Year-End and Fourth Quarter Results Newport, Rhode Island, February 3, 2010. Newport Bancorp, Inc. (the “Company”) (Nasdaq: NFSB), the holding company for Newport Federal Savings Bank (the “Bank” or “NewportFed”), today announced earnings for the year and quarter ended December 31, 2009.For the quarter ended December 31, 2009, the Company reported net income of $399,000, or $.11 per share (basic and diluted), compared to a net loss of $609,000, or $.15 per share (basic and diluted), for the quarter ended December 31, 2008.For the year ended December 31, 2009, the Company reported net income of $708,000, or $.18 per share (basic and diluted), compared to a net loss of $848,000, or $.20 per share (basic and diluted) for the year ended December 31, 2008. The loss during the 2008 periods was a result of the other-than-temporary impairment charges recorded for the Bank’s holding in the AMF Ultra Short Mortgage Fund, an increase in the valuation reserve against deferred tax assets and the write-down of the net deferred state tax asset in conjunction with the formation of a passive investment company subsidiary. Since December 31, 2008, the Company’s assets increased by $26.5 million, or 6.1%, to $458.9 million.The asset growth was concentrated in net loans, which increased by $18.5 million, or 5.5%, short-term investments, which increased by $8.7 million, or 286.9%, premises and equipment, which increased by $2.7 million, or 24.9%, and the new requirement of prepaid FDIC insurance, which increased by $1.5 million, offset in part by a decrease in securities of $7.4 million, or 12.6%.The asset growth was funded by a $32.8 million, or 14.3%, increase in deposit balances, offset by a $4.0 million, or 2.7%, decrease in Federal Home Loan Bank borrowings.The loan portfolio growth was primarily concentrated in commercial real estate mortgages (an increase of $13.0 million or 13.9%) and residential mortgages (an increase of $12.5 million or 6.2%), partially offset by decreases in home equity loans and lines (a decrease of $4.5 million or 14.9%) and construction loans (a decrease of $1.5 million, or 13.1%). Deposit growth in 2009 was focused in NOW/Demand accounts (an increase of $18.4 million or 20.2%), money market accounts (an increase of $7.4 million or 18.8%), time deposit accounts (an increase of $5.8 million, or 7.9%), and savings accounts (an increase of $1.2 million, or 4.7%).The Bank’s rewards checking account is responsible for the majority of the increase in the NOW/Demand deposit category. Total stockholders’ equity at December 31, 2009 was $51.4 million compared to $54.3 million at December 31, 2008.The decrease was primarily attributable to share repurchases under the Company’s stock repurchase plan, offset by net income and stock-based compensation credits. Net interest income increased to $3.6 million for the quarter ended December 31, 2009 from $3.1 million for the quarter ended December 31, 2008, an increase of 15.0%.Net interest income for the year ended December 31, 2009 was $13.5 million, compared to $12.1 million for the year ended December 31, 2008, an increase of 11.7%.The increase in net interest income during 2009 is due to the increase in the average balance of interest-earning assets of $47.7 million, or 13.1%, and a decrease in total interest expense, partially offset by the decrease in the yield on interest-earning assets.As a result of the continued low interest rate environment in 2009, the cost of interest-bearing liabilities decreased to 2.65% in 2009 from 3.19% in 2008, a decrease of 54 basis points.The Company’s interest rate spread increased 18 basis points to 2.95% at December 31, 2009 from 2.77% at December 31, 2008. Non-performing assets as a percentage of total assets were 0.19% at December 31, 2009.There were no non-performing assets at December 31, 2008.The loan loss provision for the fourth quarter of 2009 was $146,000, as compared to $223,000 for the fourth quarter of 2008.The loan loss provision for the years ended December 31, 2009 and December 31, 2008 was $593,000 and $568,000, respectively.Management reviews the level of the allowance for loan losses on a quarterly basis and establishes the provision for loan losses based upon the volume and types of lending, delinquency levels, loss experience, the amount of impaired and classified loans, economic conditions and other factors related to the collectability of the loan portfolio.The 2009 provision increased due to the growth and changes in the composition of the loan portfolio and changes in economic conditions.Asset quality remains strong. Non-interest income for the fourth quarter of 2009 totaled $589,000, an increase of $287,000, or 95.0%, compared to the fourth quarter of 2008.For the year ended December 31, 2009, non-interest income totaled $2.1 million, an increase of $554,000, or 35.2%, compared to the year ended December 31, 2008.The increase between the two years in non-interest income is primarily due to the $706,000 impairment charge recorded in 2008 for the Bank’s holding in the AMF Ultra Short Mortgage Fund, as compared to the $76,000 impairment charge recorded in 2009.The AMF Ultra Short Mortgage Fund has invested in US Government/Agency securities and private label mortgage backed securities. Although management believes it is possible that all principal and interest payments will be received, general market concerns over these and similar types of securities has caused the fair value to decline severely enough to warrant an OTTI (other-than-temporary impairment) charge.Given the significant uncertainty and illiquidity in the markets for such securities, the Bank cannot be certain that future impairment charges will not be required against this investment, which had a remaining cost basis of $1.7 million at December 31, 2009 (net of impairment charges). There was no impairment charge recorded in the fourth quarter of 2009 for the Bank’s holding in the AMF Ultra Short Mortgage Fund, because the fair value exceeded the cost, net of impairment charges. Total non-interest expenses decreased to $3.0 million for the quarter ended December 31, 2009 from $3.2 million for the quarter ended December 31, 2008, a decrease of 3.8%.The decrease between periods is attributable to a decrease in salaries and employee benefits and marketing costs, partially offset by an increase in occupancy and equipment.For the year ended December 31, 2009, non-interest expenses totaled $13.5 million, an increase of 4.2%, compared to the year ended December 31, 2008.The increase between the two years is attributable to an increase in occupancy and equipment expense, data processing fees, and FDIC insurance costs, offset by a decrease in salaries and employee benefits and marketing expense.The increase in occupancy and equipment expense and data processing fees is due to the overall increase in operating costs associated with the opening of two new branch locations during 2009.The increase in FDIC deposit insurance expense is due to the Company’s increased premium costs, coupled with the $205,000 FDIC special assessment charge in the second quarter of 2009.The decrease in salaries and benefits is primarily due to the reduction in the stock-based compensation expense associated with option grants and restricted stock awards.The accelerated method of expense recognition was adopted at the inception of the equity incentive plan on October 1, 2007, resulting in a higher stock-based compensation expense in 2008 compared to 2009. On a quarterly basis management assesses the realizability of deferred tax assets, primarily the charitable contribution carryover.Based on management’s assessment in the fourth quarter of 2009, the valuation allowance on this asset was increased by $200,000 due to changes in projected future taxable income, resulting in a $200,000 increase to the provision for income taxes, and effective tax rates of 60.5% and 53.9%, respectively, for the fourth quarter of 2009 and for the year ended December 31, 2009. The effective tax rate for the year ended December 31, 2008 was 673.0%.The higher effective tax rate in 2008, was primarily due to an increase in the valuation reserve against deferred tax assets and the write-down of the state deferred tax assets in conjunction with the formation of a passive investment company subsidiary. This news release may contain forward-looking statements, which can be identified by the use of words such as "believes," "expects," "anticipates," "estimates" or similar expressions.Such forward-looking statements and all other statements that are not historic facts are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors.These factors include, but are not limited to, general economic conditions, changes in the interest rate environment, legislative or regulatory changes that may adversely affect our business, changes in accounting policies and practices, changes in competition and demand for financial services, adverse changes in the securities markets, changes in deposit flows and changes in the quality or composition of the Company's loan or investment portfolios.Additionally, other risks and uncertainties may be described in the Company's annual report on Form 10-K, its quarterly reports on Form 10-Q or its other reports as filed with the Securities and Exchange Commission which are available through the SEC's website at www.sec.gov.Should one or more of these risks materialize, actual results may vary from those anticipated, estimated or projected. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release.Except as may be required by applicable law or regulation, the Company assumes no obligation to update any forward-looking statements. NEWPORT BANCORP, INC.
